Citation Nr: 0003999	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.  


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Seattle, Washington Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claim for a total disability rating based on 
individual unemployability.  The RO also continued the 
veteran's 50 percent evaluation for bilateral hearing loss 
and the veteran's 10 percent evaluation for tinnitus; 
however, the veteran limited his appeal to the issue of a 
total rating.  

In an April 1997 decision, the Board denied the veteran's 
claim for a total disability rating.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court).  In a July 1999 Order, the Court 
vacated the April 1997 Board decision and remanded the matter 
for additional proceedings.

In December 1999, the veteran's representative submitted 
additional evidence directly to the Board and waived review 
of that evidence by the RO.  38 C.F.R. § 20.1304 (1999).  
Duplicate copies of that evidence were received at the Board 
in January 2000.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss, rated as 50 percent disabling and tinnitus, rated as 10 
percent disabling, for combined rating of 60 percent.  

2.  The veteran's service-connected disabilities are shown to 
be of such severity as to preclude him from securing and 
following substantially gainful employment.  





CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a March 1947 rating action, service connection was granted 
for bilateral hearing loss and tinnitus, rated at 10 percent 
and 0 percent respectively.  By subsequent rating actions, 
the evaluations changed until a September 1993 rating 
decision, by which the RO increased the rating for the 
bilateral hearing loss to 50 percent and the tinnitus to 10 
percent, with a combined rating of 60 percent.  

In October 1994, the veteran submitted an Application for 
Increased Compensation Based on Unemployability.  On the 
form, he indicated that he had last worked in June 1975.  He 
reported that he had worked as a mill worker until that time.  
The veteran also reported having completed high school, with 
no other education or training before he was too disabled to 
work.  

Medical evidence associated with the claims folder includes 
the report of November 1994 VA audiometric testing which 
yielded findings of severe sensorineural hearing loss and 
tinnitus in both ears.  

Recently submitted evidence includes the report of a November 
1999 audiometric examination performed by a private 
audiologist who offered a graphic representation of the test 
results, without numeric interpretation.  In a Declaration 
which accompanied the test report, the private audiologist 
detailed her professional education, certification and 
experience testing individual's hearing and helping define 
the types of accommodations necessary in order for hearing 
impaired individuals to work.  

The private audiologist noted that she had recently performed 
a comprehensive hearing evaluation and had an opportunity to 
review the 1994 VA audiological results.  She observed that 
there had not been any significant change between the 1994 
test and the current findings.  The audiologist further 
described, considering the 1994 VA test results only, the 
accommodations necessary for the veteran to work.  She 
observed that he would do best in a quiet environment where 
conversation occurred with a few feet between him and the 
speaker, with the veteran looking at the speaker's face and 
with his hearing aids on.  The audiologist described further 
limitations to the veteran's ability to work, including the 
need for repetition of certain words and the necessity of 
preventing his hearing from getting worse.  The audiologist 
considered several work situations, including convenience 
store clerk, security guard and office worker, and commented 
on the limitations which could be expected to be experienced 
in those environments by an individual with hearing loss such 
as the veteran's.  

Also included in the recently submitted evidence is a 
December 1999 report of a vocational evaluation.  The private 
consultant noted that he had received and reviewed the 
Declaration of the private audiologist and a copy of the 
recent audiological evaluation detailing the severity of the 
veteran's hearing impairment.  The vocational consultant 
included a description of his own credentials, noting in 
particular that he had been a VA Certified Counselor.  

The vocational consultant noted that "special work" 
conditions required by the veteran precluded work relying on 
phones, in a typical office environment or interacting with 
the general public.  It was noted that noise in a work 
environment could further damage the veteran's remaining 
hearing.  The consultant observed that the veteran had not 
worked in over fifteen to twenty years; thus, what skills he 
may have had no longer existed in the present competitive 
labor market.  Therefore, any work since and or presently 
considered would be reduced to that of "unskilled work."  

Vocational concerns and barriers for performing or 
maintaining any work for an individual with severe hearing 
impairment were noted to erode capacities to relate to people 
effectively, to be alert to one's working environment 
required for production work and safety, to hold interest in 
people, coworkers and supervisors as we rely upon verbal 
communication to perform most work found in the National 
economy.  Further, impaired hearing often precludes any 
public contact work, jobs requiring tonal memory, abilities 
to follow precise verbal instructions, and capacities to 
absorb training and apply knowledge as it is normally 
delivered to workers in any worskite.  Hearing loss was also 
noted to impair one's ability to maintain employer-employee 
relationships, customer relations, ability to train co-
workers or to tactfully deal with others.  

With regard to the veteran in particular, the vocational 
consultant opined that he would not reasonably be able to 
obtain or maintain any unskilled job or perform duties in any 
competitive work environment.  Employers would be required to 
modify his workplace and could not reasonably afford to alter 
the work place or manner of performing material duties.  It 
was further observed that, even though government programs 
exist for job-site modifications, it is not reasonable or 
practical for an employer to hire someone with serious 
impairment for work in unskilled jobs, and then provide 
modifications as well.  Furthermore, work in unskilled jobs 
frequently has loud noises, contradicting the veteran's need 
for a relatively quiet environment; unskilled jobs require 
some verbal communication to co-workers, supervisors and 
customers; and, in addition to basic performance, safety 
would be a major concern.

II.  Analysis

The Board finds the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the 
veteran's service-connected disabilities render the veteran 
unemployable without regard to either advancing age or the 
presence of any nonservice-connected disorders.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341.  

The provisions of 38 C.F.R. § 4.16(a) provide that a total 
disability rating may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities:  Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.

In the present case, the veteran currently has a 60 percent 
combined rating for hearing loss and tinnitus that were 
apparently both incurred or aggravated in service due to 
common etiology.  As such, the schedular requirements of 
38 C.F.R. § 4.16(a) are met and it must be determined whether 
the service-connected disabilities prevent the veteran from 
performing substantially gainful employment, without regard 
to advancing age or nonservice-connected disabilities. 

The available evidence includes the report of a November 1994 
VA examination which yielded findings of severe sensorineural 
hearing loss and tinnitus in both ears, but did not include 
any comment on the effect of those impairments on the 
veteran's ability to work.  The December 1999 reports of the 
private audiological testing and vocational consultation 
provide the only evidence with regard to employability.  

While the private audiologist submitted only graphic 
representations of the audiometric evaluation, the Board 
concludes that a remand solely to obtain numeric, rather than 
graphic test results is unnecessary in this case.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995).  The audiologist indicated 
that she had reviewed the November 1994 VA test results and 
concluded that there had been no significant change in the 
veteran's hearing in the interim.  The Board further notes 
that in addressing the question central to this appeal, that 
is, the effect of the veteran's hearing impairment on his 
employability, the audiologist considered only the results of 
the VA examination.  

The recently submitted audiologist report and vocational 
consultation concluded that the veteran would not reasonably 
be able to obtain or maintain any unskilled job or perform 
duties in any competitive work environment because of the 
severity of his service-connected hearing impairment.  The 
Board finds those opinions persuasive in that they were based 
upon consideration of the results of a VA examination, in 
conjunction with a thorough discussion of the vocational 
concerns and barriers for performing or maintaining any work 
for one with severe hearing impairment, such as the veteran's 
impairment.  There is no significant evidence to contravene 
these findings.  Therefore, the Board finds that the evidence 
supports the claim for a total rating for compensation 
purposes based on individual unemployability.  





ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

